Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 (Group I) are drawn to image data processing or generation in general, classified in G06T7/85 (stereo camera calibration), G06T7/0012 (biomedical image inspection) and G06T2207/30004 (biomedical image processing).
Claims 9-17 (Group II) are drawn to radiotherapy, electrotherapy, radiation therapy, classified in A61N5/1075 (testing, calibrating, or quality assurance of radiation therapy apparatus), A61N5/1049 (verifying position of the patient with respect to the radiation beam), A61N2005/1076 (using a dummy object placed in the radiation field, e.g. a phantom), and A61N2005/1059 (using a camera for imaging the patient).
Claims 18-25 (Group III) are drawn to diagnosis, surgery and identification classified in A61B6/584 (determining position of components of the apparatus or device using images of a phantom).
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as combination/sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case, image data processing and camera calibration, claimed in invention I, is independent from radiotherapy system, claimed in invention II, and diagnostic system, claimed in invention III. Furthermore, 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Examiner would be burdened by conducting a search over three classification groups as identified in the above and identifying prior art involving independent or distinct inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485